EXHIBIT 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE Contact: Louise A. WalkerJuly 30, 2015 President & Chief Executive Officer First Northern Community Bancorp & First Northern Bank P.O. Box 547 Dixon, California (707) 678-3041 First Northern Community Bancorp – Second Quarter Earnings Report Strong Loan, Deposit & Asset Growth Net Income for Quarter Up 38.5% from Prior Year Dixon, Calif.―First Northern Community Bancorp (the “Company,” ticker symbol FNRN: OTCQB), holding company for First Northern Bank (“First Northern” or the “Bank”), today announced earnings through the second quarter of 2015. Louise Walker, President and Chief Executive Officer, stated, “The Company reported year-to-date net income of $3.3 million for the six-month period ending June 30, 2015, up 22.2% compared to net income of $2.7 million reported for the same fiscal period last year. Net income available to common shareholders totaled $3.2 million for the period ending June 30, 2015, up 23.1% compared to net income available to common shareholders of $2.6 million reported for the same fiscal period last year. Diluted earnings per share for the six months ended June 30, 2015 was $0.32, up 23.1% compared to diluted earnings per share of $0.26 for the same fiscal period last year.” Net income for the quarter ended June 30, 2015 was $1.8 million, up 38.5% compared to net income of $1.3 million reported for the same fiscal period last year. Net income available to common shareholders for the quarter ended June 30, 2015 totaled $1.7 million, up 30.8% compared to net income available to common shareholders of $1.3 million reported for the same fiscal period last year. Diluted earnings per share for the three months ended June 30, 2015 was $0.17, up 30.8% compared to diluted earnings per share of $0.13 for the same fiscal period last year. Total assets at June 30, 2015 were $1.0 billion, an increase of $71.3 million, or 7.7%, compared to the same period in 2014. Total deposits of $898.4 million increased $63.9 million, or 7.7%, compared to June 30, 2014 figures. During the same period, total net loans (including loans held-for-sale) increased $47.7 million, or 9.1%, to $571.0 million. The Company continues to be “well capitalized” and exceeds the 10% threshold at June 30, 2015. Further commenting on the Company’s financial results, Walker stated, “We are pleased with our healthy second quarter financial performance; small business and commercial loan interest income in addition to mortgage loan earnings, were the drivers of the strong increase over the previous year. Our talented bankers continue to expand our client relationships. ― more ― Their efforts not only grow our market share, but our overall balance sheet as well. We are excited to announce that First Northern is now a $1 billion community bank. With the improving economy, businesses are once again expanding their operations and are seeking financing options. This is a welcome position to be in for sure, however in this low interest rate environment, competition is fierce so pricing can take its toll on margins. That being said, we are prudently managing the risk-return with each opportunity to ensure our asset quality remains strong.” About First Northern Bank First Northern Bank, an independent community bank headquartered in Solano County since 1910, serves Solano, Yolo, Sacramento, Placer, Contra Costa County and the west slope of El Dorado County. First Northern has nine full service branches located in Dixon, Davis, West Sacramento, Fairfield, Vacaville, Winters, Woodland, Roseville, and Auburn, and has a full service Trust Department in Sacramento. The Bank also offers 24/7 real estate mortgage loans, SBA loans, and non-FDIC insured Investment & Brokerage Services at each branch location. First Northern’s Real Estate Mortgage Loan office is located in Davis, and real estate loan representatives are available to meet customers at any of the Bank’s branches by appointment. The Bank specializes in relationship banking and employs experts in the area of small business, commercial, agribusiness, and real estate lending, as well as wealth management, and is rated as a “Superior” 5-Star Bank by BauerFinancial Inc. (www.bauerfinancial.com). The Bank can be found on the Web at www.thatsmybank.com. The Bank can be found on the Web at www.thatsmybank.com, on Facebook and on LinkedIn. Forward-Looking Statements This press release may include certain “forward-looking statements” about First Northern Community Bancorp (the “Company”). These forward-looking statements are based on management’s current expectations and are subject to certain risks, uncertainties and changes in circumstances. Actual results may differ materially from these expectations due to changes in global political, economic, business, competitive, market and regulatory factors. More detailed information about these risk factors is contained in the Company’s most recent reports filed with the Securities and Exchange Commission on Forms 10-K, 10-Q and 8-K, each as it may be amended from time to time, which identify important risk factors that could cause actual results to differ materially from those contained in the forward-looking statements. The financial information contained in this release should be read in conjunction with the consolidated financial statements and notes thereto included in the Company’s most recent reports on Form 10-K and Form 10-Q. The Company undertakes no obligation to update any forward-looking statements to reflect events or circumstances arising after the date on which they are made. For further information regarding the Company, please read the Company’s reports filed with the SEC and available at www.sec.gov. xxx
